Citation Nr: 1422179	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss disability of the left ear.  

2.  Entitlement to service connection for a right toe disability.

3.  Entitlement to service connection for disability manifested by numbness of the right and left arms.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an initial compensable rating for appendectomy scar.

7.  Entitlement to an initial compensable rating for left knee patellar tendinitis.

8.  Entitlement to an initial compensable rating for right knee patellar tendinitis.

9.  Entitlement to an initial compensable rating for muscle avulsion of the left lower extremity peroneous tertius muscle.

10.  Entitlement to an initial compensable rating for right scapula strain.

11.  Entitlement to an initial compensable rating for partial amputation of the left middle finger, distal interphalangeal joint.

12.  Entitlement to an initial compensable rating for lumbar strain.

13.  Entitlement to an initial compensable rating for hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 2003 to August 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case was subsequently transferred to the RO in Los Angeles, California. However, as noted in the March 2014 IHP, it appears that the Veteran has moved back to Colorado.  Thus, it appears that jurisdiction of this case should reside with the Denver RO.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the Veteran's VVA file include a March 2014 Informal Hearing Presentation (IHP).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a headache disability and entitlement to an initial rating in excess of 10 percent for tinnitus are decided herein.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran has a chronic headache disability related to his military service.

2.  The Veteran is currently in receipt of a 10 percent disability rating for tinnitus, which is the maximum rating.


CONCLUSIONS OF LAW

1.  A chronic headache disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (DC) 6260 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Regarding the headache claim, the Veteran was notified via letter in October 2009, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

Regarding the tinnitus claim, as the October 2009 rating decision granted service connection for tinnitus, that claim is now substantiated.  VA's General Counsel has clarified that no additional notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in May 2010 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims decided herein. Service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  (In this regard, the Board notes that there appear to be outstanding VA treatment records.  See May 2014 IHP.  However, these need not be obtained as the headache claim is granted and the tinnitus claim is denied as a matter of law, as discussed below.)

The Veteran has also been afforded the appropriate VA examination to determine the nature, etiology and severity of his claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Headache Disability

STRs note the Veteran's occasional complaints of headaches, including on separation examination in 2009 when he complained of headaches in the "front region."  Following service, an October 2009 VA examination report notes his complaints of bilateral frontal headaches, occurring twice a week since 2006.  The diagnosis was functional headaches.  A July 2011 VA examination report includes a diagnosis of tension headache.

After a careful review of the evidence the Board finds that entitlement to service connection is warranted.  That the Veteran was seen with complaints of occasional headaches in service and has been diagnosed with and treated for a chronic headache disability after service is well documented in the record.  The one remaining critical factor that must be met to establish service connection is whether a nexus between the current chronic headache disability and service exists. 

The Veteran is competent to testify as to observable symptoms as a headache.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of a chronic headache disability dating back to service to be credible.  Indeed, as previously noted herein, such complaints were noted both at separation and in the months following separation. Thus, the Veteran's statements establish continuous symptoms such as to enable a grant of service connection for a headache disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304, 3.307, 3.309(a) (2013).

Accordingly, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for a chronic headache disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

III.  Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note (2) (2013).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran argues that he is entitled to a rating in excess of 10 percent for his tinnitus.  He is competent to report the symptoms of his disability.  However DC 6260 precludes an evaluation in excess of a single 10 percent rating for tinnitus. Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board has contemplated whether the claim for an increased rating for tinnitus should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his tinnitus, the Board finds that the Veteran's tinnitus symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the difficulty the Veteran has as a result of his tinnitus in all situations.  There are no additional symptoms of his tinnitus that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.


ORDER

Service connection for chronic headache disability is granted.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's remaining claims.
 
A.  All Claims

In a March 2014 IHP, the Veteran's representative stated that he had "appointments scheduled with his primary care physician at the VA Medical Center in Colorado, nearest his home, on May 5, 2014" regarding the disabilities herein at issue.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, remand is required to obtain the outstanding records.

B.  Initial Rating Claims

The most recent VA examinations to determine the degree of severity of the Veteran's service-connected hearing loss disability of the right ear, low back disability, appendectomy scar, knee disabilities, peroneous tertius muscle disability, right shoulder disability and left middle finger disability were performed in October 2009, more than four years ago.  Because of the age of these examinations, the Veteran should be scheduled for examinations to determine the current severity of his service-connected disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  These examinations should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to these issues.

Additionally, regarding hearing loss disability of the right ear, an additional audiology examination is also required because the October 2009 VA examiner failed to address the impact on daily activities (including employment) of the Veteran's right ear hearing loss disability despite making findings showing disabling hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Moreover, regarding lumbar strain, an additional examination is required because the October 2009 VA examiner failed to state whether the Veteran has muscle spasms associated with his lumbar strain, which is necessary to rate the disability under the criteria set forth in Diagnostic Code 5237.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for the disabilities herein at issue since October 2009.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

Regardless as to whether or not he responds, a specific search should be conducted for VA medical records dated May 5, 2014.  The Veteran has indicated that he would be seeking care/treatment to the VA facility closest to his home in Colorado Springs.

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, afford the Veteran an audiology examination to determine severity of his right ear hearing loss disability.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  The examiner must address the impact of the Veteran's right ear hearing loss on his daily activities, including particularly on his ability to work. 

The rationale for each opinion expressed must also be provided.

3.  Afford the Veteran for a lumbar spine examination to determine the severity of his lumbar strain.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary (e.g., X-rays), should be performed).  Ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should: 

a.  discuss the range of motion of the Veteran's lumbar spine in degrees as well as the presence of any muscle spasms, abnormal gait, or abnormal spinal contour. 

b.  discuss whether the Veteran's low back exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  Also, the examiner should opine as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his low back repeatedly over a period of time. 

c.  comment on whether the Veteran's low back disability results in any incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician.  The frequency of any such episodes must be documented. 

d.  comment on whether the Veteran's low back disability results in any associated neurologic impairment. 

e.  opine as to the effect of the Veteran's low back disability on his occupational functioning and daily activities. 

The rationale for any opinions and all clinical findings should be given in detail.

4.  Afford the Veteran a VA skin examination to ascertain the current severity and manifestations of his service-connected appendectomy scar.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided.

5.  Afford the Veteran a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected left knee, right knee, right shoulder, left lower extremity peroneous muscle and left middle finger disabilities.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

7.  Undertake any other indicated development.  Notably, if a neurological disability of the arms or left ear hearing loss for VA purposes is demonstrated in the records obtained on Remand, consideration must be given as to whether to schedule the Veteran for a VA examination to address the nexus question.

8.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


